Citation Nr: 0409443	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  02-01 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for dysmenorrhea.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active military service from September 1980 
to December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.

The veteran's treating physician stated in a July 5, 2000 
letter that the veteran "was seen and evaluated from a 
period of 5/15/2000-current.  She currently suffers from 
pelvic pathology, dysmenorrhea and back discomfort.  ... She is 
currently being medically managed for the dysmenorrhea 
associated with the pelvic pathology."

Dysmenorrhea

The record indicates the veteran was diagnosed with 
dysmenorrhea in 1981 while in  service, and after service was 
treated for dysmenorrhea from May 2000 to April 2002.  The 
veteran was also diagnosed with dysmenorrhea during a March 
2003 VA compensation examination.  The VA examiner stated 
that it was as least as likely as not that the dysmenorrhea 
symptoms treated in the service were connected to the 
symptoms that the veteran continued to experience after her 
discharge from the service and continues to have managed at 
this time.  Nevertheless, in May 2003, the 


RO determined that dysmenorrhea, in the absence of a 
diagnosed underlying pathology, was not subject to service 
connection.  It is noted, however, that the referenced RO 
statement presents an issue which must be resolved on the 
basis of expert medical opinion.  Colvin v. Derwinski, 1 
Vet.App. 171 (1991).  Therefore, an examination is warranted 
to assist in resolving the medical questions presented in 
this case.

Low Back Disability

The record indicates that in November 1981 the veteran 
slipped down some stairs and presented with lower back pain.  
No X-rays were taken.  The veteran contends that she still 
has constant back pain.  However, the veteran asserted in 
January 2001 that her back condition was associated with her 
dysmenorrhea and also reported at her March 2003 VA 
examination that she related her back pain to bending over an 
engine and the lifting she did as a truck driver during 
service.

The VA examiner noted that, "[a]fter viewing the C-file, I 
could not find any specific information except for one 
incident of a note of back strain.  However, there were no 
details given about a back strain.  The examiner diagnosed 
the veteran with chronic back strain and then opined that it 
was less likely than not that the veteran's back pain is the 
result of her time in the service, based on the fact that 
there is not enough supporting evidence in the chart.  The X-
rays of the spine were normal.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded an 
examination by a gynecologist to 
determine the etiology of her  
dysmenorrhea.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All studies deemed 
appropriate should be performed and all 
findings should be set forth in detail.  
The examiner must review the entire 
claims folder and a copy of this remand 
prior to the examination.  In the report 
of the examination, the examiner should 
opine whether the veteran has chronic 
dysmenorrhea.   If so, and to the extent 
possible, the examiner should also 
identify the  cause thereof.  Finally, 
please ask the examiner to comment on 
whether chronic dysmenorrhea constitutes 
a "disease."

2.  The veteran should be afforded an 
examination by an appropriate specialist 
to determine the etiology of her present 
low back disorder.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current low back 
disability is related to service, 
including any incident thereof or is 
otherwise attributable to military 
service.  

3.  Efforts should be made to insure that 
development contemplated by the VCAA has 
been accomplished.  

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




